NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 20-2451
                                   ________________

                                 FLOREA CIUPANGEL,
                                                Petitioner


                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA

                                   ________________

                          On Petition for Review of an Order of the
                             Board of Immigration Appeals
                             (Agency No.: A209-426-093)
                          Immigration Judge: Jeffrey L. Menkin
                                  ________________

                          Submitted Pursuant to LAR 34.1(a) on
                                    March 12, 2021

          Before: SMITH, Chief Judge, MCKEE, and AMBRO, Circuit Judges

                             (Opinion filed: August 19, 2021)
                                   ________________

                                       OPINION*
                                   ________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge

       Florea Ciupangel, a citizen of Romania who is of Roma ethnicity, seeks review of

the BIA’s final order of removal. The BIA affirmed an Immigration Judge’s denial of

Ciupangel’s application for asylum, withholding of removal, and protection under the

Convention Against Torture. The Board agreed with the IJ’s determination that

Ciupangel had not established a pattern or practice of persecution of the Romani

population in Romania. For the reasons that follow, we will deny the petition.1

                                                  I.

       Ciupangel claims that the IJ failed to properly apply the standard for persecution

and that it focused only on evidence of physical violence against Ciupangel’s family and

Roma rather than the many non-physical harms Roma face.2 We review questions of law

de novo, including whether the correct legal standard was applied.3

       Ciupangel is incorrect in claiming that the IJ erred in resolving his claim of

persecution in its January 29, 2020 decision.4 The IJ defined persecution as “a threat to




1
  We have jurisdiction to review the BIA’s order under 8 U.S.C. § 1252(a)(1).
2
  We note that Ciupangel also asks us to clarify the systemic, pervasive, or organized
standard. Petitioner’s Br. at 35 (“[T]he systemic, pervasive or organized standard lacks a
clear legal definition, making application more difficult and misapplication more
likely.”). We decline to do so at this time as it is not necessary for the resolution of this
case.
3
  Vakker v. Att’y Gen., 519 F.3d 143, 146 (3d Cir. 2008).
4
  Ciupangel refers to this decision as the January 30, 2020 decision; it is captioned
January 29, 2020 and signed on January 30, 2020.
                                              2
the life or freedom of, or the infliction of suffering or harm upon, those who differ in a

way regarded as offensive” and appropriately applied that definition to the facts.5

       Ciupangel’s assertion that the IJ “focuse[d] exclusively” on the physical harms is

also belied by the record.6 The IJ noted that police violence against Roma “is one of the

principal human rights concerns in Romania today,” but the IJ also addressed the

evidence Ciupangel provided and explicitly concluded that “discrimination and

mistreatment of Roma as it relates to housing, employment, education, and health care . .

. do[] not rise to the level of persecution contemplated under the Act.”7

       Ciupangel did not satisfy his burden of establishing that such harm is sufficient to

constitute a pattern or practice as required to qualify for relief from a removal order. To

amount to a pattern or practice, persecution must be “systemic, pervasive, or organized.”8

We have explained that persecution under the INA includes “threats to life, confinement,

torture, and economic restrictions so severe that they constitute a threat to life or

freedom.”9 However, “[g]enerally harsh conditions” do not constitute persecution.10

“Persecution is an extreme concept” and “[a]busive treatment and harassment, while

always deplorable, may not rise to the level of persecution.”11




5
  App. 29 (citing In re Acosta, 19 I&N Dec. 211, 222 (BIA 1985); Li v. Atty Gen., 400
F.3d 157, 164-68 (3d Cir. 2005)).
6
  See Petitioner’s Br. at 34.
7
  App. 32.
8
  Lie v. Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005).
9
  Fatin v. I.N.S., 12 F.3d 1233, 1240 (3d Cir. 1993).
10
   Id. (internal citation omitted).
11
   Jarbough v. Att’y Gen., 483 F.3d 184, 191 (3d Cir. 2007).
                                              3
         We appreciate the Romani’s economic disadvantages, lack of access to education

and health care, and unequal access to legal remedies. However, we agree with the BIA’s

conclusion that such deprivations do not rise to the level of a pattern or practice of

persecution. Courts have found that Roma who face similar deprivations, discrimination,

and marginalization in other European counties do not face a pattern or practice of

persecution. As the Court of Appeals for the Seventh Circuit has explained: “There is no

doubt that the Roma are victims of pervasive discrimination in employment, education,

health care, and housing, and are occasionally the targets of violence. But there is no

indication that the Bulgarian government sanctions this conduct.”12

         Ciupangel argues that the Roma in Romania suffer from economic disadvantages

and deprivations to a greater degree than members of the Romanian majority in Romania.

We have no reason to doubt that assertion. However, by way of comparison, we have

held that:

         In the aggregate, a fine of more than a year and a half’s salary; blacklisting
         from any government employment and from most other forms of legitimate
         employment; the loss of health benefits, school tuition, and food rations; and
         the confiscation of household furniture and appliances from a relatively poor
         family constitute deliberate imposition of severe economic disadvantage
         which could threaten [the] family’s freedom if not their lives.13




12
     Georgieva v. Holder, 751 F.3d 514, 523 (7th Cir. 2014) (internal citation omitted).
13
     Li, 400 F.3d at 169.
                                               4
This record does not establish that the deprivations that Romani face reach that level.14

For example, while in Romania, Ciupangel completed high school and received a

vocational education. He was also able to find work in the form of “day jobs.”15

       We do want to emphasize that we do not doubt that Romani face widespread

discrimination in Romania, and we are not unsympathetic to the deplorable conditions

and discrimination they face. However, the law does not allow us to conclude that the

BIA erred in concluding that those deprivations do not amount to threats to life or

freedom in the asylum context.

                                            II.

       For the foregoing reasons, we must therefore deny Ciupangel’s petition for review

of the BIA and IJ’s decision.




14
   Ciupangel provides that “72% of [the Romani] have no drinking water at home, 59%
live in segregated neighborhoods, 27% receive education in segregated schools, and [the
Romani] have a life expectancy that is seven years less than the general population.”
Petitioner’s Br. at 19 (emphasis in original). While these conditions are deplorable, they
do not rise to the level described in Li.
15
   App. 44.
                                             5